Citation Nr: 1026527	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Louis D. Turco, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1970.  The Veteran died in September 2003, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 2006, the appellant testified at a Board hearing held at 
the RO.  A transcript of this hearing is of record.  

This appeal was previously presented to the Board in October 2006 
and again in August 2009; on each occasion, it was remanded for 
further development.  The required development has been completed 
and this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died in September 2003, as a result of cardiac 
arrest due to coronary artery disease.  Diabetes was also noted 
as a significant contributing condition.  

2.  At the time of the Veteran's death, he had been awarded 
service connection for disc bulging with osteophytes of the 
lumbosacral spine, with right L5 radiculopathy, evaluated as 60 
percent disabling; and residuals of a left ankle injury, with 
calcification of the Achilles tendon insertion, evaluated as 
noncompensably disabling.  

3.  Neither coronary artery disease nor diabetes had their onset 
during active service, manifested within one year of separation 
from active service, or are shown to be otherwise related to the 
Veteran's active service or his service-connected disorders.  

4.  The competent evidence does not show a nexus between the 
cause of the Veteran's death and his active service and/or a 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2009).

2.  The causes of the Veteran's death (myocardial infarction due 
to coronary artery disease and diabetes) were not incurred in or 
aggravated by active service, cannot be presumed to have been 
incurred therein, and are not related to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103A, 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the appellant in the 
development of her claim, has notified her of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist her.  In October 2003, February 
2007, August 2007, and October 2009 letters, the appellant was 
notified of the information and evidence needed to substantiate 
and complete the claim on appeal.  Additionally, the February 
2007 letter provided her with the general criteria for the 
assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the adverse determination on appeal; thus, no 
timing issue exists with regard to the notice provided the 
claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As noted above, this claim is for service connection for the 
cause of the Veteran's death.  In the context of such claims, 
38 U.S.C.A. § 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The RO provided such 
specific notice with respect to the appellant's claim for service 
connection for the cause of the Veteran's death within an October 
2009 notice letter.  Additionally, this notice was provided prior 
to the most recent supplemental statement of the case, sent in 
May 2010, preventing any timing deficiency regarding the required 
VA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  The 
appellant has also been afforded a VA medical opinion on several 
occasions, most recently in November 2009.  The Board notes that 
the VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  In August 2006, the appellant was 
afforded the opportunity to testify before the Board.  The Board 
is not aware, and the appellant has not suggested the existence 
of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the appellant has 
not been prejudiced by any failure of VA in its duties to notify 
and assist her, and that any such violations could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of her claim at this time is 
warranted.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that the disease which caused death 
was incurred in or aggravated by service or that a service-
connected disability caused or contributed substantially or 
materially to cause death.  

For a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For it to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, it must 
be shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2009).  That is to say, it must 
be shown that a service-connected disability contributed 
substantially, materially, or combined with another disorder to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2009); see Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  Service connection may also be awarded 
for certain disorders which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

The basic facts are not in dispute.  The Veteran died while an 
inpatient at a private hospital in September 2003.  His immediate 
cause of death was listed as cardiac arrest due to coronary 
artery disease.  The only other noted significant condition 
contributing to death was diabetes.  At the time of his death, 
service connection had been established for disc bulging with 
osteophytes of the lumbosacral spine with right L5 radiculopathy, 
effective from July 1978, evaluated as 60 percent disabling; and 
residuals of a left ankle injury with calcification of the 
Achilles tendon insertion, effective from September 1970, 
evaluated as noncompensably disabling.  

	First, the Board will consider the appellant's main assertion 
that the Veteran's service-connected disabilities resulted in 
morbid obesity, which caused or significantly contributed to his 
coronary artery disease which in turn caused his death.  In 
finding that it did not, the Board places significant probative 
value on a November 2009 VA medical opinion undertaken to 
directly address this issue.  Specifically, the reviewing health 
care provider, a VA physician, reviewed the claims file, noting 
the Veteran's service-connected disabilities.  She also noted his 
cause of death, cardiac arrest due to coronary artery disease.  

The examiner found, however, that the medical evidence did not 
support a finding that the Veteran's low back disability was a 
proximate cause or aggravating factor in his death.  The examiner 
noted that the Veteran had multiple risk factors for the 
development of coronary artery disease, and his relatively 
sedentary lifestyle, if assumed to be the result of his low back 
disability, nevertheless played a "miniscule contributory factor 
in the worsening of his coronary artery disease, if at all."  
Thus, a reasonable reading of this opinion is that the Veteran's 
service-connected low back disability did not cause or materially 
contribute to his death.  

The Board finds this medical review adequate for evaluation 
purposes.  Specifically, the VA examiner had the claims file for 
review, including the death certificate, outlined the Veteran's 
medical history, and rendered a medical opinion with a rationale.  
There is no evidence that the health care provider was unaware of 
the Veteran's medical history or that she misstated any relevant 
facts.  

Also of record is a March 2007 VA physician's opinion, based on a 
review of the medical evidence, regarding the etiology of the 
Veteran's death.  The VA physician noted the Veteran had 
"multiple risk factors" for coronary artery disease, and his 
service-connected disabilities were "not causally related" to 
his coronary artery disease.  The physician also noted, however, 
that the Veteran's low back disorder "made him sedentary," 
which "might have contributed to his cardiac disease."  

The appellant has herself submitted a March 2010 private medical 
opinion from K.A.K., M.D., a private physician and cardiologist.  
Dr. K. stated he reviewed the Veteran's VA hospital records prior 
to rendering a medical opinion in this case.  Dr. K. noted that 
the Veteran was morbidly obese for the period leading up to his 
September 2003 death.  Despite this, Dr. K. found evidence in the 
record that the Veteran was compliant in making a major effort to 
control his weight and his diabetes.  Nevertheless, his obesity 
and sedentary lifestyle resulted in diabetes, hypertension, and 
hyperlipidemia, all poorly-controlled, placing him at major risk 
for a cardiovascular event.  Additionally, he had onset of 
coronary artery disease at a young age, as evidenced by his 
cardiac catheterization in 1995.  Based on these factors, Dr. K. 
opined that "[the Veteran's] orthopedic problems and subsequent 
complete inability to be active played a major contributing role 
to his myocardial infarction and sudden death."  

"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to medical opinions, the Court has held that 

[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece 
of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
[BVA as] adjudicators . . . .  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the Board finds that although Dr. K. appears 
to be a competent medical expert, he does not discuss other risk 
factors evident in this appeal.  For example, according to a 1983 
VA clinical notation, Veteran's father died of "massive heart 
failure," suggesting a family history of cardiovascular 
disorders.  Additionally, Dr. K. described the Veteran as "very 
compliant" with his diet.  The Board, however, observes that the 
Veteran weighed approximately 240 pounds when he was afforded 
cardiac catheterization and nutritional counseling in 1995, and 
continued, according to VA clinical records, to weigh 240 pounds 
in July 2003, just prior to his death.  Thus, the Board is unable 
to conclude, as Dr. K. does, that the Veteran's obesity was the 
result of his low back disability, or that he was compliant in 
management of this risk factor.  According to the various medical 
records, the Veteran was able to walk, albeit with a cane, 
despite his low back disorder, and was not confined to a 
wheelchair.  For example, on VA examination in November 1995, he 
was noted to ambulate with a cane.  Likewise, an August 2003 
clinical notation indicated he walked with the aid of a cane.  
Thus, the Veteran did not have a "complete inability to be 
active" due to his service-connected disabilities, as alleged by 
Dr. K. in his statement.  Dr. K. does not convincingly establish 
that the Veteran's low back disorder prohibited the Veteran from 
addressing his obesity.  

For these reasons, the Board assigns this opinion statement 
limited probative value, as it fails to provide a more complete 
rationale.  See e.g. Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion").  As the Court has 
noted, most of the probative value of a medical opinion comes 
from its reasoning.  A medical opinion is not entitled to any 
weight "if it contains only data and conclusions."  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The March 2007 VA opinion is also of limited probative value, in 
that the examiner suggests the Veteran's low back disorder 
"might" have contributed to his coronary artery disease.  
Because it suggests such a nexus "might" exist, the Board finds 
this opinion to be speculative at best and of little evidentiary 
value in that it expressed the relationship as possible, rather 
than probable.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert v. Brown, 
5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  This opinion suggests the sort of "pure speculation or 
remote possibility" which is prohibited from serving as the 
basis of a grant of service connection.  See 38 C.F.R. § 3.102.  
By contrast, the November 2009 VA opinion, based on a complete 
review of the record, noted the Veteran had multiple risk factors 
for cardiovascular disease, and ultimately his service-connected 
disabilities played a very minor role in his coronary artery 
disease and death.  

The Board must also consider the question of whether the causes 
of the Veteran's death, coronary artery disease and diabetes were 
related to his active duty service.  

Service treatment records are negative for any diagnosis of or 
treatment for a cardiovascular disability or diabetes during 
military service, and the appellant does not contend as such.  
These disorders were not initially diagnosed for many years after 
service separation, and no medical expert has suggested they had 
their onset during such service.  The post-service medical record 
does not suggest the Veteran's fatal myocardial infarction or 
coronary artery disease or his contributing diabetes were 
incurred during service, or within one year of service 
separation.  The Board observes that the Veteran died over 30 
years after service separation, and the causes of his death 
appear to have originated many years after service discharge.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and the diagnoses for each of 
these disorders.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  Given the absence of a diagnosis and 
treatment for the causes of his death for many years after 
service, the evidence does not support a finding that any of 
these disorders are related to active duty based on continuity of 
symptomatology.  

	The Board has also considered the appellant's lay statements 
regarding a connection between the causes of the Veteran's death 
and his service-connected disabilities.  The Board acknowledges 
that lay evidence, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
In this case, the appellant is competent to report her 
observations because this requires only personal knowledge as it 
comes to her through her senses.  Layno, 6 Vet. App. at 470.   
The disorders at issue (heart disease and diabetes), however, are 
complex disorders which require specialized medical training for 
a determination as to diagnosis and causation and they, 
therefore, are not susceptible of lay opinions on etiology.  
Thus, the appellant's statements cannot be accepted as competent 
medical evidence.  

In conclusion, the preponderance of the evidence is against the 
claim of service connection for the cause of the Veteran's death.  
His fatal myocardial infarction and coronary artery disease were 
not incurred in or aggravated by service; nor was the 
contributing diabetes.  Additionally, his service-connected 
disabilities of the low back and left ankle did not cause or 
contribute substantially or materially to result in death.  As 
such, the appeal is denied.  As a preponderance of the evidence 
is against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


